In an action to recover damages for medical malpractice, the defendant appeals, as limited by its brief, from so much an order of the Supreme Court, Suffolk County (Cohalan, J.), entered April 12, 1993, as denied its motion for preclusion pursuant to CPLR 3042 with respect to paragraphs 3 (a), (b), (k), 6, and 11 of the plaintiff’s bill of particulars.
Ordered that the order is affirmed insofar as appealed from, with costs.
We reject the defendant’s contention that specified paragraphs of the plaintiff’s bill of particulars failed to adequately apprise it of the plaintiff’s theories of negligence and his injuries. Accordingly, the court correctly denied the defendant’s motion with respect to these paragraphs (see, Sager v Rochester Gen. Hosp., 170 AD2d 949; cf., Padro v Boulevard Hosp., 92 AD2d 888). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.